                                     UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF KENTUCKY
                                           PADUCAH DIVISION
                                   CIVIL ACTION NO. 5:18‐CV‐00063‐LLK


GREGORY ALLAN KYLE                                                                              PLAINTIFF

v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security                                      DEFENDANT

                                  MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff's complaint seeking judicial review, pursuant to 42

U.S.C. § 405(g), of the final decision of the Commissioner denying his claim for Social Security disability

benefits. The fact and law summaries of Plaintiff and Defendant are at Dockets # 25 and 30. The parties

have consented to the jurisdiction of the undersigned Magistrate Judge to determine this case, with any

appeal lying before the Sixth Circuit Court of Appeals. (Docket # 12.)

        Because Plaintiff’s arguments are unpersuasive and the Administrative Law Judge’s (ALJ’s)

decision is supported by substantial evidence, the Court will AFFIRM the Commissioner’s final decision

and DISMISS Plaintiff’s complaint.

                                              The ALJ’s findings

        The ALJ denied Plaintiff disability claim at the fifth and final step of the familiar five‐step sequential

evaluation process. First, the ALJ found that Plaintiff has not engaged in substantial gainful activity since

February 28, 2009, when he alleges he became disabled. (Administrative Record (AR) at 16.) Second, the

ALJ found that Plaintiff has the following severe, or vocationally significant, impairments: history of

substance abuse; a seizure disorder; a cognitive disorder; alcohol‐related neuropathy; a shoulder

disorder; and depression. (Id.) Third, the ALJ found that Plaintiff does not suffer from any impairment

satisfying the clinical criteria of any impairment listed in Appendix 1 of the regulations. (Id.)




                                                       1
        As required in any case that advanced beyond step 3, the ALJ determined Plaintiff’s residual

functional capacity (RFC). The ALJ found that Plaintiff’s physical impairments allow him to perform a

limited range of light work. (AR at 17.) He can “sit, stand, and walk up to six hours each in an eight‐hour

workday, with the ability to change positions without leaving the workstation,” but he should “never be

exposed to unprotected heights or dangerous machinery” and he should “avoid concentrated exposure

to extreme heat.” (Id.) Plaintiff’s mental impairments allow him to “perform entry level work with simple

1‐2‐3 step procedures,” but he should avoid work requiring “fast‐paced assembly lines or rigid production

quotas” or more than “occasional and casual contact with the public.” (Id.)

        Fourth, the ALJ found that Plaintiff is unable to perform any past relevant work. (AR at 20.) Fifth,

the ALJ found that Plaintiff has not been disabled through the December 4, 2017 decision date because

he retains the ability to perform a significant number of light jobs in the national economy such as egg

washing machine tender, agricultural produce sorter, and monogram machine tender. (AR at 21‐22.)

                                              First argument

        Plaintiff makes four arguments. First, he argues that his seizure disorder meets or equals the

clinical criteria of Listing 11.02, which addresses convulsive epilepsy. (Docket # 25 at 4.) The ALJ stated

that she had “consulted appropriate listings in this case, including listings under section[] … 11.00” and

found, regarding Plaintiff’s seizure disorder, that “the medical evidence of record fails to show a listing

level of severity … on a sustained basis.” (AR at 16.) For the reasons below, the ALJ’s finding is supported

by substantial evidence.

        Listing 11.02 requires that Plaintiff experience convulsive seizures more than once a month,

despite prescribed treatment. The ALJ found that Plaintiff does not follow prescribed treatment:

        [Plaintiff’s] seizure activity [since May 9, 2009] has been sporadic, and seems to have reasonably
        been well controlled if [Plaintiff] is compliant with his medication. For instance, on March 7, 2012,
        [Plaintiff] reported that his last seizure occurred on November 21, 2011. At this time, he indicated
        that thought Keppra had contributed to him being fee from seizure activity. [AR at 1078.]



                                                     2
        Unfortunately, the claimant has not always taken his Keppra as prescribed. On September 5,
        2014, he was documented to be inconsistent in taking his doses of Keppra. [AR at 1221.] The
        evidence contains other examples of noncompliance. Notable, [Plaintiff] was reported to have
        left the hospital against medical advice on May 25, 2013, after presenting to the emergency room
        with seizure activity. [AR at 1335, 1338.]

(AR at 18‐19.)

Plaintiff admits that he has he “consistently struggles with taking medication due to his memory issues.”

(Docket # 25 at 10.) “This is well documented as an ongoing issue.” (Id.) Plaintiff states that he has

“rather profound memory loss and is quite dependent on his mother for his living safely and medication

compliance.” (Docket # 25 at 4) (citing AR at 1463).

        Plaintiff’s burden of proving that he satisfies the Listing is strictly construed because the Listing

represents an automatic screening in of an impairment as per‐se disabling (independently of any other

medical or vocational factor). See Elam ex rel. Golay v. Comm'r, 348 F.3d 124, 125 (6th Cir. 2003) (“It is

insufficient that a claimant comes close to meeting the requirements of a listed impairment.”). Listing

11.02 does not excuse non‐compliance with prescribed treatment because memory issues are present.

Plaintiff’s argument that his seizure disorder satisfies Listing 11.02 is unpersuasive.

                                             Second argument

        Plaintiff’s second argument is that the ALJ’s residual functional capacity (RFC) determination is

not supported by substantial evidence because the ALJ’s credibility findings are unsupported. In other

words, the ALJ should have accepted Plaintiff’s testimony of limitations in excess of the ALJ’s RFC finding.

(Docket # 25 at 16.) “An ALJ’s credibility assessment must be accorded great weight and deference.”

Workman v. Comm’r, 105 F. App’x 794, 801 (6th Cir. 2004). “We have held that an [ALJ’s] credibility

findings are virtually unchallengeable” absent compelling reasons. Ritchie v. Comm’r, 540 F. App’x 508,

511 (6th Cir. 2013). Plaintiff identifies no compelling reasons for second‐guessing the ALJ’s credibility

findings.




                                                       3
                                                  Third argument

         Plaintiff’s third argument is that the ALJ’s RFC determination is unsupported because the ALJ erred

in applying the rules for weighing medical opinions. Specifically, the ALJ allegedly erred in assigning “little

weight” to the opinions of Jimmy E. Couch, D.O. [doctor of osteopathic medicine], Beth E. Frost, D.O., and

Rafael Veroslavsky, Psy.D. [doctor of psychology]. (ALJ’s decision at AR 20 referencing opinions at AR

1137‐42, 1143‐46, 1479.)

         In June 2017, Jimmy E. Couch, D.O., completed the Attending Physician Restrictions form at

Plaintiff’s request. (AR at 1479.) Plaintiff characterizes Dr. Couch as his “treating physician,” yet Plaintiff

admits that Dr. Couch treated him on only “3 visits” (Docket # 25 at 12) ‐‐ in January 2017 (AR at 1353),

in March 2017 (AR at 1359), and in June 2017 when Dr. Couch completed the form (AR at 1479). The ALJ

noted that “Dr. Couch just appears to have started treating [Plaintiff] this year [i.e., 2017].” (AR at 20.)

“[I]t is questionable whether a physician who examines a patient only three times over a four‐month

period is a treating source ‐‐ as opposed to a nontreating (but examining) source.” Helm v. Comm'r, 405

F. App’x 997 n.3 (6th Cir. 2011); see also Mireles ex rel. S.M.M. v. Comm’r, 608 F. App’x 397, 398 (6th Cir.

2015) (three‐visit medical source classified as consultant).

         In any event, regardless of whether Dr. Couch was a treating or an examining/consultative source,

the ALJ identified substantial reasons for giving his opinion “little weight”:

         [Dr. Counch’s] opinion, which would effectively preclude competitive employment, overstates
         [Plaintiff’s] limitations. Among other things, Dr. Couch opined that [Plaintiff] would need to
         frequently rest, recline, or lie down, and that he would miss four or more days of work a month.
         This is premised more on [Plaintiff’s] subjective complaints, and is manifestly not supported by or
         consistent with the objective medical evidence. What is more, Dr. Couch just appears to have
         started treating [Plaintiff] this year. For these reasons, little weight, as opposed to controlling
         weight,1 can be given to Dr. Couch’s medical source statement.

(AR at 20.)


1
  A treating physician’s opinion is entitled to controlling weight if it is “well‐supported by medically acceptable
clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in your
case record.” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

                                                          4
        In April 2015, Beth E. Frost, D.O., examined Plaintiff at the request of the Commissioner and

provided an opinion regarding Plaintiff’s physical impairments and limitations. (AR at 1143‐46.) The ALJ

identified substantial reasons for giving “little weight” to Dr. Frost’s opinion:

        [Dr. Frost’s opinion] too [like Dr. Couch’s opinion] overstates [Plaintiff’s] limitations, and is
        premised more on [Plaintiff’s] subjective complaints. In fact, the objective physical findings
        recorded by Dr. Frost belie her opinion. Said findings revealed 5 out of 5 bilateral grip and upper
        and lower extremity strength.

(AR at 20.) The ALJ’s giving “little weight” to Dr. Frost’s opinion is further supported by the ALJ’s giving

“significant weight” to the findings of the State agency program physician, which specifically took into

account Dr. Frost’s findings. (See ALJ’s decision at AR 20 referencing program physician’s findings at AR

194, which cite Dr. Frost’s findings.) “In appropriate circumstances, opinions from State agency medical

... consultants ... may be entitled to greater weight than the opinions of treating or examining sources.”

Blakley v. Comm’r, 581 F.3d 399, 409 (6th Cir. 2009).

        In December 2011, in connection with a prior (unsuccessful) application for benefits, Dennis B.

Sprague, Ph.D., examined Plaintiff and provided an opinion of Plaintiff’s mental limitations. (AR at 521‐

27.) In April 2015, in connection with the present application, Rafael Veroslavsky, Psy.D., examined

Plaintiff and provided an opinion. (AR at 1137‐41.) The ALJ identified substantial reasons for giving “little

weight” to Dr. Veroslavsky’s opinion and “significant weight” to Dr. Sprague’s opinion:

        [Dr. Veroslavsky’s] opinion, which effectively questions [Plaintiff’s] ability to perform even simple
        tasks, is not commensurate with the objective psychological treatment record. Moreover, it is
        not consistent with all of the observations made by Dr. Veroslavksy. Of particular note, Dr.
        Veroslavsky indicated [Plaintiff] to have adequate judgment and decision‐making abilities. … Dr.
        Sprague suggested [Plaintiff] to have no more than a moderate level of impairment. This is
        generally commensurate with the objective psychological treatment record.
(AR at 20.) The ALJ’s giving “little weight” to Dr. Veroslavsky’s opinion is further supported by the ALJ’s

giving “significant weight” to the findings of the State agency program psychologist, which specifically

took into account Dr. Veroslavsky’s findings. (AR at 20, 195.)




                                                       5
                                            Fourth argument

         Plaintiff’s fourth and final argument is that the ALJ’s fifth‐step finding is not supported by

substantial evidence in light of the vocational expert’s (VE’s) testimony that: 1) The identified jobs are

precluded if (in addition to being unable to perform “fast” paced work) Plaintiff is unable to perform

“frequent” paced work; 2) Employers generally do not tolerate more than two job absences per month;

and 3) Dr. Couch’s findings, if accepted, would preclude even sedentary jobs. (Docket # 25 at 16‐17

referencing VE’s testimony at AR 79, 85.) The argument is unpersuasive because Plaintiff identifies no

evidence, which the ALJ was required to accept, that: 1) He is unable to perform “frequent” paced work;

2) He would require more than two job absences per months; or 3) Dr. Couch’s findings accurately state

his limitations.

                                                 Order

         Because Plaintiff’s arguments are unpersuasive and the Administrative Law Judge’s (ALJ’s)

decision is supported by substantial evidence, the Commissioner’s final decision is hereby AFFIRMED, and

Plaintiff’s complaint is DISMISSED.

July 22, 2019




                                                    6
